Citation Nr: 0603999	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  94-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability on a direct basis, as secondary to exposure to 
Agent Orange or, alternatively, as secondary to service 
connected diabetes mellitus and/or hypertension.

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for growth of the left 
thumb, to include as secondary to exposure to Agent Orange.

6.  Entitlement to service connection for onychomycosis 
(claimed as deterioration of the right great toenail), to 
include as secondary to exposure to Agent Orange.

7.  Entitlement to service connection for left-sided pain, to 
include as secondary to exposure to Agent Orange.

8.  Entitlement to service connection for gynecomastia 
(claimed as enlarged breasts), to include as secondary to 
exposure to Agent Orange.

9.  Entitlement to service connection for lipoma of the 
anterior neck (claimed as thyroid and esophagus disability), 
to include as secondary to exposure to Agent Orange.

10.  Entitlement to service connection for skin disease of 
the feet, to include as secondary to exposure to Agent 
Orange.

11.  Entitlement to service connection for 
fibrocytis/myocytis/muscle spasms/arthritis involving both 
knees, ankles, feet, and toes.

12.  Entitlement to service connection for disability of the 
legs and heels.

13.  Entitlement to service connection for disability of the 
lumbar spine.

14.  Entitlement to service connection for disability of the 
arms, hands, and fingers.

15.  Entitlement to service connection for disability of the 
head, face, nose and chest.

16.  Entitlement to service connection for hiatal hernia and 
gastroesophageal reflux disease (claimed as stomach 
disorder).

17.  Entitlement to service connection for disability of the 
cervical spine.

18.  Entitlement to service connection for growth of the 
lower part of the back.

19.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left foot 
metatarsalgia and hammertoes.

20.  Whether new and material evidence has been presented to 
reopen a claim for a dental disorder.

21.  Whether the RO has properly calculated the veteran's 
entitlement to compensation benefits since 1992.

(The issue of entitlement to an annual clothing allowance for 
the year 2002 is the subject of a separate decision by the 
Board).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Ronald W. Sholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, a September 1994 RO rating 
decision denied a claim of entitlement to service connection 
for bilateral eye disability to include as secondary to 
herbicide exposure.  He later amended his claim to include 
the theory that he manifested an eye disability as secondary 
to service connected diabetes mellitus.  As addressed below, 
the veteran has raised an additional theory that his eye 
disability may be aggravated by service connected 
hypertension.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (VA must consider all theories of entitlement for 
service connection for the same underlying disorder as a 
single 'claim').

A June 2002 RO rating decision denied a claim of entitlement 
to special monthly compensation based on the need for regular 
aid and attendance of another person.  A May 2003 RO rating 
decision granted service connection for peripheral neuropathy 
of the right and left lower extremities, and assigned initial 
percent ratings for each effective December 15, 2000.  The 
veteran has appealed the initial rating assigned for each 
lower extremity.  As addressed below, the remaining issues 
are listed on the title page for procedural purposes only.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. §§ 7101(c) and 7102(b) (West 2002).  A copy of a 
corrected transcript of that hearing is in the claims file.  

Upon review of the record, the veteran appears to be 
requesting the RO to reopen his claims of entitlement to 
service connection for peripheral neuropathy of the right and 
left upper extremities.  The veteran has also claimed that he 
manifests a dental disorder as secondary to use of 
medications prescribed for service connected posttraumatic 
stress disorder (PTSD).  In this respect, a December 1992 
opinion from a VA dentist indicates that there may be a side 
effect of prescribed PTSD medications affecting his oral 
cavity.  These issues are referred to the RO for appropriate 
action.

The Board further notes that it has remanded an issue of 
entitlement to an annual clothing allowance for the year 2002 
to the Lexington, Kentucky VA Medical Center (VAMC).  The 
disposition of that claim may be dependent upon the RO's 
adjudication of the issue of entitlement to service 
connection for skin disease of the feet.  The RO should take 
appropriate action to apprise the Lexington, Kentucky VAMC 
when the required actions on the service connection claim has 
been completed.


REMAND

At the outset, the Board observes that this veteran, rated as 
100 percent disabling due to combat related PTSD, is 
proceeding in this case as a pro se claimant.  His claims 
folder consists of 8 volumes of records many of which are 
duplicate of records associated with the claims folder since 
1994, but many of these documents include his own handwritten 
or highlighted comments that have contained additional 
clarifying information and allegations.

The United States Court of Appeals for the Federal Circuit 
has emphasized VA has a duty to fully and sympathetically 
develop a veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  The VA claims process is a uniquely pro-claimant 
system, and VA has a duty to liberally construe all possible 
theories of entitlement to VA benefits.  See generally Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  At a minimum, 
a claim consists of a written communication indicating an 
intent to apply for one or more benefits under the law 
administered by VA.  See generally Thomas v. Principi, 16 
Vet. App. 197 (2002).  Similarly, appealing an unfavorable RO 
determination requires some showing of intent on the part of 
the claimant to seek appellate review.  Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2005).

The Board has attempted to discern from the various 
communications from the veteran the VA benefits he intends to 
seek, and the procedural status of each claim.  Below, the 
Board separately addresses each claim that has been placed in 
appellate status by the veteran, and provides the reasons for 
remanding each issue for further development.

Issue 1 -  Service connection for bilateral eye disability

The veteran claims that that he manifests current disability 
of the eyes that was either 1) first manifest in service, 2) 
caused and/or aggravated by an event(s) in service; 3) is due 
to exposure to herbicides while he served in the Republic of 
Vietnam during the Vietnam Era, 4) is condition caused by or 
aggravated by his service connected diabetes mellitus or 5) 
is condition caused by or aggravated by his service connected 
hypertension.

Briefly summarized, the veteran's service medical records 
document that he was provided glasses to correct a refractive 
error of the lenses.  A refractive error of the eye is not 
considered a disease or injury within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2005).  See McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  However, a February 
1964 eye examination to investigate his complaint of blurring 
of vision of the left eye included the following comment by 
the examiner:

"External Normal: Each fundus shows 'pigmented - 
looking' area in the macula regions: appears to be 
post traumatic but no hx to support this - suppose 
its congenital."

In September 1964, he was seen for an episode of mild 
conjunctivitis which resolved with treatment.

In pertinent part, the veteran filed his claim for a 
bilateral eye condition in May 1992.  His contemporaneous VA 
clinic records included diagnoses of age-related macular 
degeneration (ARMD), blood volume (BV) tortuosity probably 
secondary (2°) to epiretinal membrane (ERM) and maculopathy 
with poor visual acuity (VA).  A July 1994 VA examination 
report read as follows:

The question at hand is on eye exam of February 8, 
1994; pigmented looking areas in the macula were 
found which were also noted in February 1963.  A 
request has been made to determine if the two 
conditions are related to one another.  According 
to examination on February 8, 1994 the patient 
received a visual evoked potential revealing 
reduced signals from both eyes, the left being 
worse than the right eye.  This would be 
significant for foveal dropout, i.e., age related 
macular degeneration.  According to the current 
findings, I do not feel that this condition is 
related to the findings in 1963; being that this 
found in elderly individuals and the patient would 
have only been twenty-one years of age in 1963 ...

Thereafter, the veteran's VA clinic records include 
ophthalmology consultations providing additional diagnoses of 
bilateral macular dystrophy probably due to Stargardt's 
Disease and atypical macular degeneration.  He was noted to 
have an abnormal electroretinogram (ERG).

The veteran received a VA visual examination in January 2002 
for the specific purpose of determining whether or not his 
blindness was related to his service-connected diabetes.  The 
examiner had benefit of review of records provided by the 
veteran, but the claims folder was not provided for review.  
The examiner reported that he found no evidence of diabetic 
retinopathy and no evidence of neovascularization of the iris 
which would be consistent with diabetes.  The examiner 
concluded that the veteran had no demonstrable ocular signs 
that could be related to his diabetes.  In this regard, the 
Board notes that the veteran's diabetes was first diagnosed 
in September 1995, several years after his macular 
degeneration was diagnosed.  The examiner provided further 
assessments of severe tapeto retinal degeneration of both 
eyes (OU) with partial optic atrophy, and elevated retract 
blood pressures. 

Thereafter, the veteran continued to report for ophthalmology 
consultations in the VA clinic setting.  His assessments 
included ocular hypertension and macular pigment 
changes/atypical macular degeneration in November 2000.  On 
March 5, 2002, he was given an impression of retinal 
degeneration and no signs of diabetic retinopathy by one 
examiner, and an impression of probable diabetic related 
optic neuropathy and mild to moderate cataracts by another 
examiner.  He was given an assessment of probable diabetic 
related optic retinopathy in September 2002.  That same 
month, he was given assessments of both mild nonproliferating 
diabetic retinopathy and end stage ARMD by a resident 
physician and attending physician.  In December 2003, a 
private examiner offered an assessment of questionable (?) 
birdshot retinopathy with old changes.  On March 25, 2003, 
the physicians who provided the diagnosis of mild 
nonproliferating diabetic retinopathy and end stage ARMD in 
September 2002 provided assessments of end-stage ARMD and no 
diabetic retinopathy.  In September 2004, he carried a 
diagnosis of legal blindness due to central geographic 
retinal necrosis.

In addition, the veteran has provided treatise materials 
indicating that macular degeneration may be age related, or 
linked to heredity, diabetes, nutritional deficits, head 
injury, infection or "other factors."  Additionally, some 
forms of macular degeneration could be made worse by the co-
existence of hypertension.  Of note, the veteran is service 
connected for hypertension.  He also provided treatise 
materials regarding diabetic retinopathy that described non-
proliferative retinopathy as characterized by damage to small 
retinal blood vessels causing them to leak blood or fluid 
into the retina.  Most visual loss at that stage is due to 
the fluid accumulating in the macula.

Based upon this evidence, the Board finds that medical 
opinion is required in this case.  38 U.S.C.A. § 5103A(d) 
(West 2002).  In particular, an ophthalmology consultation in 
September 2002 provided an impression regarding the 
coexistence of both mild nonproliferating diabetic 
retinopathy and end stage ARMD.  There is, however, a 
significant amount of medical opinion of record that the 
veteran does not manifest diabetic retinopathy.  Furthermore, 
the treatise material raises the possibility that service 
connected hypertension could be an aggravating factor to an 
underlying macular degeneration.  As such, medical 
examination is required in order to determine the diagnosis, 
or diagnoses, of all currently manifested diseases/disorders 
of the eyes and to obtain opinion as to whether such 
disease(s)/disorder(s) was first manifest in service, related 
to an event in service, and/or is caused or aggravated by 
service connected diabetes mellitus and/or hypertension.

Issue 2 -  Aid and attendance benefits

The veteran essentially argues that he is entitled to special 
monthly compensation based on the need for aid and attendance 
of another person on the basis that he is legally blind and 
that his blindness renders him unable to protect himself from 
the daily hazards of living.  See 38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352(a) (2005).  VA examiners in 
January 2003 and February 2005 have essentially found that 
the veteran requires aid and attendance in a number of areas 
because of his vision problems.  However, his eligibility for 
this benefit is predicated on his vision problems to be of 
service connected origin.  As such, the Board must defer 
adjudication of this claim pending the development and 
adjudication of his claim for service connection for 
bilateral eye disability.  

Issues 3 & 4 - Initial ratings for lower extremity peripheral 
neuropathy

The veteran claims that he is entitled to initial ratings in 
excess of his separate 10 percent evaluations for his service 
connected right and left lower extremity peripheral 
neuropathy.  VA examination in January 2002 included a 
diagnosis of mild peripheral neuropathy of the lower 
extremities, limited to decreased sensation to light touch on 
the tips of his toes and the distal plantar surfaces, with no 
evidence of current peripheral neuropathy.

In April 2004, the veteran underwent nerve conduction 
velocity and electromyography (NCV/EMG) studies in the VA 
clinic setting due to complaint of lower extremity weakness.  
His nerve conduction studies was reported as showing a mild 
generalized sensory neuropathy in "three limbs."  His 
needle electrode examination of the left leg revealed 
fibrillations in distal muscles, mild myopathic changes in 
the gluteus medius, and abnormality in the L5/S1 paraspinal 
muscles.  It was noted that the findings could be interpreted 
as showing either 1) lumbosacral radiculopathy (L5/S1) plus a 
potential myopathy, or 2) an inflammatory myopathy.  

The Board finds that medical examination and opinion is 
necessary to decide the claims for higher initial evaluations 
for right and left lower extremity peripheral neuropathy.  In 
this respect, the recent abnormal findings on NCV/EMG 
findings should be reviewed by an examiner, and examination 
should be obtained to determine all current manifestations of 
disability related to the service connected right and left 
lower extremity peripheral neuropathy.

Issue # 5-18  - Service connection claims

In pertinent part, an RO rating decision dated May 1994 
denied the following claims: 

entitlement to service connection for growth of 
the left thumb, to include as secondary to 
exposure to Agent Orange;
entitlement to service connection for growth of 
the left thumb, to include as secondary to 
exposure to Agent Orange;
entitlement to service connection for 
onychomycosis (claimed as deterioration of the 
right great toenail), to include as secondary to 
exposure to Agent Orange; 
entitlement to service connection for left-sided 
pain, to include as secondary to exposure to 
Agent Orange;
entitlement to service connection for 
gynecomastia (claimed as enlarged breasts), to 
include as secondary to exposure to Agent Orange;
entitlement to service connection for lipoma of 
the anterior neck (claimed as thyroid and 
esophagus disability), to include as secondary to 
exposure to Agent Orange;
entitlement to service connection for skin 
disease of the feet, to include as secondary to 
exposure to Agent Orange;
entitlement to service connection for 
fibrocytis/myocytis/muscle spasms/arthritis 
involving both knees, ankles, feet, and toes;
entitlement to service connection for disability 
of the legs and heels;
entitlement to service connection for disability 
of the lumbar spine;
entitlement to service connection for disability 
of the arms, hands, and fingers;
entitlement to service connection for disability 
of the head, face, nose and chest;
entitlement to service connection for hiatal 
hernia and gastroesophageal reflux disease 
(claimed as stomach disorder);
entitlement to service connection for disability 
of the cervical spine; and
entitlement to service connection for growth of 
the lower part of the back.

On June 7, 1994, the veteran submitted a VA Form 9 arguing 
his entitlement to service connection for, among other 
issues, foot pain as well as a rash and fungal infection of 
the feet.  A claim for entitlement to service connection for 
disability of the feet involving hammertoes was developed for 
appeal and eventually addressed in a final Board decision.  
However, the veteran's claim for service connection for skin 
disease of the feet has never been developed for appeal.

Additionally, in a statement received on June 29, 1994, the 
veteran submitted a statement that, in pertinent part, read 
as follows:

      THIS IS MY NOTICE OF DISAGREEMENT WITH YOUR 
DECISION DATE MAY 10, 1994.  I BELIEVE MY CLAIM 
FOR BENEFITS WAS IMPROPERLY DENIED BY REASON OF 
ERRONEOUS FINDING OF FACT OR CONCLUSION OF LAW.  
I REQUEST STATEMENT OF THE CASE SO THAT I CAN 
PREPARE AN APPEAL.  IF YOU DECIDE TO WITHOLD 
INFORMATION IN THE STATEMENT OF THE CASE YOU 
RELEASE ME, PROVIDE THAT INFORMATION IN THE COPY 
SEND TO MY REPRESENTATIVE.

	THE ENCLOSED MATERIALS ARE SEND [sic] TO YOU 
AS YOU REQUESTED IN VA LETTER DATE 5/10/94.  THE 
ENCLOSED MATERIALS, ALONG WITH MATERIALS ALREADY 
OF RECORD, DOCUMENT THAT MY CLAIM FOR BENEFITS BE 
ALLOWED.

(emphasis added).

Attached to the veteran's statement was his June 14, 1991 
statement requesting service connection for all the 
disabilities listed above.

The veteran clearly submitted a timely Notice of Disagreement 
(NOD) with the RO's May 1994 decision denying him service 
connection for a skin condition of the feet.  The Board also 
finds that the veteran has timely appealed the remaining 
issues listed above with the documents submitted on June 29, 
1994.  At this time, the veteran voiced disagreement with the 
May 1994 decision in general, and sent his June 1991 
statement in an attempt to prove that his claim for benefits 
be allowed.  The June 1991 document, in turn, included his 
argument of entitlement to service connection for all the 
disabilities listed above.  The claims folder reflects 
multiple statements by the veteran over the last decade 
reiterating his entitlement to service connection for most of 
these disabilities.

The Board observes that the veteran filed a statement in 
December 2002 indicating his desire to continue his appeal 
with respect to the issues of aid and attendance, 
"retroactive pay," and service connection for an eye 
disability.  At that time, he indicated "I NOT WISH TO 
CONTINUE WITH ANY OTHER ISSUE ON APPEAL AT THIS TIME."  A 
Decision Review Office (DRO) Conference Report requested the 
veteran to clarify the issues he wanted on appeal.  In May 
2003, he indicated that he was appealing issues of a skin and 
fungal condition of the foot, eye disability, disability 
involving the arms, hand, fingers, peripheral neuropathy of 
the upper extremities, and a dental condition.  A July 2003 
RO letter informed him that he could only appeal issues with 
which a formal decision had been made, and that he had 
withdrawn his appeal on any pending issues.  

From review of the record, the Board finds that the veteran 
has not manifested an intent to withdraw from appeal the 
issues for which he filed an NOD in 1994.  The law holds that 
a jurisdictional document such as an NOD must be filed with 
the activity which entered the determination with which 
disagreement is expressed.  Beyrle v. Brown, 9 Vet. App. 24, 
27 (1996).  Similarly, the Board finds that such a 
requirement would appear applicable to the withdrawal of a 
claim.  The May 2003 withdrawal statement can be fairly and 
reasonably interpreted as being directed to an RO rating 
activity within a relatively reasonable contemporaneous 
period of time - such as the issues identified in the October 
2002 SOC.  The veteran was never issued an SOC with respect 
to the claims he placed in appellate status in 1994.  His 
generalized withdrawal in 2003 cannot be fairly applied to 
unacted upon claims that have been pending the RO's issuance 
of an SOC for more than a decade.  Rather, when asked to 
clarify his intent, the veteran specifically indicated his 
desire to appeal many of the issues that he placed in 
appellate status in 1994. 

Thus, the Board finds that the veteran timely filed an NOD 
with respect to the RO's May 1994 rating decision denying 
issues numbered 5-18 on the title page.  These issues are 
remanded to the RO for issuance of an SOC in order to afford 
the appellant the opportunity to perfect his appeal, if he so 
desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Issues # 19 and 20 - reopening of claims for a foot disorder 
and a dental disorder.

In an RO rating decision dated December 2004, the RO declined 
to reopen claims for service connection for 
periodontitis/dental extractions and left foot metatarsalgia.  
In statements consisting of a two separate VA Forms 21-4138 
and a VA Form 9 received in December 2004, the veteran 
clearly indicated his intent to appeal the RO's decision on 
his "Foot & Dential" claims as being aggravated in service.  
These issues are remanded to the RO for issuance of an SOC in 
order to afford the appellant the opportunity to perfect his 
appeal, if he so desires.  See Manlincon, 12 Vet. App. 238.

Issue 21 - Calculation of compensation benefits

Finally, the Board finds that the veteran has properly filed 
an NOD with respect to the question of whether the RO has 
properly calculated the veteran's entitlement to compensation 
benefits since 1992.  He has repeatedly argued over the last 
decade that the RO has not fully awarded him the compensation 
benefits that he is entitled to under the law.  He has 
alleged errors such as misapplication of the dependency rates 
and cost of living adjustment rates, improper withholding of 
home loan monies, and miscalculation of his benefits.  He 
submitted his own audit of his account attempting to 
illustrate the alleged errors in calculating his compensation 
benefits.  The RO has provided the veteran several audits of 
his account asserting that the errors claimed by the veteran 
do not exist.  The veteran has voiced his disagreement and 
intent to appeal these determinations, but the RO has taken 
the position that the audit conducted of his account is a 
statement of fact and does not raise an appealable issue.

The Board's jurisdiction arises from 38 U.S.C.A. § 7104.  
This statute directs that "[a]ll questions in a matter which 
under section 511(a) of this title is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  38 U.S.C.A. § 7104(a) (West 2002).  Section 
511(a) states that "[t]he Secretary shall decide all 
questions of law and fact necessary to a decision by the 
Secretary under a law that affects the provision of benefits 
by the Secretary to veterans or the dependents or survivors 
of veterans."  38 U.S.C.A. § 511(a) (West 2002).  

The rates of compensation payable to a veteran are determined 
by statute and regulation, many of which are found in Chapter 
13 of 38 U.S.C.A., including various rules for additional 
compensation for dependents, cost of living increases and 
instances where compensation may be withheld.  The concept 
that a veteran or claimant may challenge VA's calculation of 
benefits, whether based upon factual or legal error, is 
specifically determined a "right" of a claimant in the 
context of disputing the validity of a debt owed to the 
government.  38 C.F.R. § 1.911(c) (2005).  In this case, the 
veteran is claiming that VA has deprived him of a property 
right that he is entitled to by law, namely, that he has 
received less compensation than provided by errors by the RO 
in applying the statutes and regulations governing the award 
of monetary benefits.  The Board finds that the veteran 
raises a justiciable issue, namely the proper application of 
statutes and regulations governing compensation payments, 
that is subject to appeal.  Therefore, the Board also remands 
the issue of whether the RO has properly calculated the 
veteran's entitlement to compensation benefits since 1992 for 
issuance of an SOC in order to afford the appellant the 
opportunity to perfect his appeal, if he so desires.  See 
Manlincon, 12 Vet. App. 238.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Assist the veteran in obtaining his 
employment examinations with IBM for the time 
period from 1967 to 1990.  Ask him to identify 
any other evidence and/or information not 
currently associated with the claims folder 
that may be relevant to his claims on appeal.

2.  Obtain complete VA clinic records, to 
include outpatient treatment notes, dental 
records, ophthalmology records and 
prescription records, since December 2004.  
Additionally, obtain the results from an 
electromyography and nerve conduction velocity 
study conducted at VA in April 2004.

3.  Provide the veteran ophthalmology 
examination, with benefit of review of the claims 
folder, in order to determine all current 
diagnoses of eye disease(s)/disorder(s) as well 
as their probable etiologies.  The claims folder 
and a copy of this remand must be made available 
to the examiner prior to the examination for 
review.  All necessary tests should be 
accomplished.  Following review of the claims 
folder, the examiner should be requested to 
provide opinion on the following questions:
      a) what is the current diagnosis, or 
diagnoses, of all current eye diseases/disorders;
      b) which of the diagnoses (if any) 
represents an acquired disorder and which (if 
any) represents a congenital/developmental 
disorder;
      c) for each diagnosed acquired 
disorder/disease of the eye(s), provide opinion 
as to whether it is it at least as likely as not 
(probability of 50% or greater) that any 
disease/disorder:
      i) had its onset in service;
      ii) results from an event(s) during active 
service;
      iii) is caused and/or aggravated by service 
connected diabetes mellitus, or alternatively, 
      iv) is caused or aggravated by service 
connected hypertension.

In providing such opinion, the examiner is 
requested to specifically refer to pertinent 
clinical findings contained in the service 
medical records and thereafter, and to provide a 
rationale to reconcile the conflicting 
assessments as to whether the veteran manifests 
non-proliferating diabetic retinopathy.

4.  Schedule the veteran for neurologic 
examination to determine the current nature and 
severity of the service connected right and left 
lower extremity peripheral neuropathy.  The 
claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.  The examiner should be 
requested to perform any and all tests necessary 
and the results should be included in the 
examination report.  The neurologist should be 
requested to report all chronic neurologic 
manifestations of the veteran's service connected 
right and left lower extremity peripheral 
neuropathy, to include specifying any and all 
neurologic symptoms such as sensory changes, loss 
of muscle strength, loss of coordination, etc, if 
any.

5.  Furnish the veteran and his representative, 
if any, an SOC on issues #5-21 listed on the 
title page that advises him of the Reasons and 
Bases for the decisions and the requirements 
necessary to perfect his appeal.

6.  Following completion of the foregoing, 
readjudicate the claims of entitlement to service 
connection for bilateral eye disability on a 
direct basis, as secondary to exposure to Agent 
Orange or, alternatively, as secondary to service 
connected diabetes mellitus and/or hypertension; 
entitlement to special monthly compensation based 
on the need for the regular aid and attendance of 
another person; entitlement to an initial rating 
in excess of 10 percent for peripheral neuropathy 
of the right lower extremity; and entitlement to 
an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower 
extremity.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided a 
supplemental statement of the case (SSOC) and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


